                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


IN RE: Crop Inputs Antitrust Litigation                                           MDL No. 2993

                                     PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of
Appearance were served on all parties in the following cases electronically via ECF, oras indicated
below, on March 11, 2021.

                                     Counsel for Plaintiffs

Piper v. Bayer CropScience, LP et al., S.D. Illinois, C.A. No. 3:21-cv-00021
Swanson v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00046
Lex v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00122
Jones Planting Co. III v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00173

Served via ECF
 Vincent Briganti, Esq.                           W. Joseph Brucker, Esq.
 vbriganti@lowey.com                              wjbruckner@locklaw.com

 Linda P. Nussbaum, Esq.                          Karin E. Garvey, Esq.
 Inussbaum@nussbaumpc.com                         kgarbey@labaton.com


Served via U.S. Mail
 Christian Levis, Esq.                            Bart D. Cohen, Esq.
 Roland R. St. Louis, III, Esq.                   Christopher B. Sanchez, Esq.
 LOWEY DANNENBERG, P.C.                           NUSSBAUM LAW GROUP, P.C.
 44 South Broadway                                1211 Avenue of the Americas, 40th Floor
 White Plains, NY 10601                           New York, NY 10036


 Robert A. Clifford, Esq.                         Arthur N. Bailey, Esq.
 Shannon M. McNulty, Esq.                         Marco Cercone, Esq.
 CLIFFORD LAW OFFICES PC                          RUPP BAASE PFALZGRAF
 120 North LaSalle St., Suite 3100                CUNNINGHAM LLC
 Chicago, IL 60602                                1600 Liberty Building
                                                  424 Main Street
                                                  Buffalo, NY 14202
 Charles F. Barrett, Esq.                      J. Barton Goplerud, Esq.
 NEAL & HARWELL, PLC                           Brandon M. Bohlman, Esq.
 1201 Demonbreun Street, Suite 1000            SCHINDLER, ANDERSON, GOPLERUD
 Nashville, TN 37203                           & WEESE P.C.
                                               5015 Grand Ridge Drive, Suite 100
                                               West Des Moines, IA 50265

 Gregory S. Asciolla, Esq.                     Jonathan P. Barrett, Esq.
 Jonathan S. Crevier, Esq.                     BARRETT LAW, PLLC
 LABATON SUCHAROW LLP                          121 Colony Crossing, Suite D
 140 Broadway                                  Madison, MS 39110
 New York, NY 10005


 Marc Edelson, Esq.                            Joseph E. Mariotti, Esq.
 EDELSON LECHTZIN LLP                          CAPUTO & MARIOTTI, P.C.
 3 Terry Drive, Suite 205                      730 Main Street
 Newtown, PA 18940                             Moosic, PA, 18507


 Robert K. Shelquist, Esq.                     Robert L. King, Esq.
 Brian D. Clark, Esq.                          Stephen M. Tillery, Esq.
 Rebecca A. Peterson, Esq.                     Jamie L. Boyer, Esq.
 Stephanie A. Chen, Esq.                       Carol Lee O'Keefe, Esq.
 LOCKRIDGE GRINDAL NAUEN P.L.L.P.              KOREIN TILLERY
 100 Washington Ave. South, Suite 2200         One U.S. Bank Plaza
 Minneapolis, MN 55401                         505 North 7th Street, Suite 3600
                                               St. Louis, MO 63101-1625

                                               George, A. Zelcs, Esq.
                                               John A. Libra, Esq.
                                               Randall P. Ewing, Jr., Esq.
                                               Jonathon Byrer, Esq.
                                               Ryan Zachary Cortazar, Esq.
                                               KOREIN TILLERY
                                               205 North Michigan Avenue, Suite 1950
                                               Chicago, IL 60601

Duncan v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00158

Served via ECF
 Derek Y. Brandt, Esq.
 dyb@mccunewright.com




                                              2
Served via U.S. Mail
 Leigh M. Perica, Esq.                         Richard D. McCune, Esq.
 Connor P. Lemire, Esq.                        MCCUNE WRIGHT AREVALO, LLP
 MCCUNE WRIGHT AREVALO, LLP                    3281 East Guasti Road, Suite 100
 231 North Main Street, Suite 20               Ontario, California 91761
 Edwardsville, Illinois 62025


Canjar v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00181

Served via U.S. Mail
 Robert L. King, Esq.                          George, A. Zelcs, Esq.
 Stephen M. Tillery, Esq.                      John A. Libra, Esq.
 Jamie L. Boyer, Esq.                          Randall P. Ewing, Jr., Esq.
 Carol Lee O'Keefe, Esq.                       Jonathon Byrer, Esq.
 KOREIN TILLERY                                Ryan Zachary Cortazar, Esq.
 One U.S. Bank Plaza                           KOREIN TILLERY
 505 North 7th Street, Suite 3600              205 North Michigan Avenue, Suite 1950
 St. Louis, MO 63101-1625                      Chicago, IL 60601


 Joseph E. Mariotti, Esq.                      Marc Edelson, Esq.
 CAPUTO & MARIOTTI, P.C.                       EDELSON LECHTZIN LLP
 730 Main Street                               3 Terry Drive, Suite 205
 Moosic, PA, 18507                             Newtown, PA 18940


Vienna Eqho Farms v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00204

Served via U.S. Mail
 Jonathan W. Cuneo, Esq.                       John W. "Don" Barrett, Esq.
 Victoria Sims, Esq.                           Katherine Barrett Riley, Esq.
 Blaine Finley, Esq.                           David McMullan, Jr., Esq.
 CUNEO GILBERT & LADUCA, LLP                   Sterling Starns, Esq.
 4725 Wisconsin Ave., NW, Suite 200            BARRETT LAW GROUP, P.A.
 Washington, DC 20016                          P.O. Box 927
                                               404 Court Square North
                                               Lexington, Mississippi 39095-0927

Budde v. Bayer CropScience, LP et al., D. Kansas, C.A. 2:21-cv-02095

Served via U.S. Mail
 Rex A Sharp, Esq.
 Ruth Anne French-Hodson, Esq.
 SHARP LAW, LLP
 5301 W. 75th Street
 Prairie Village, KS 66208

                                               3
Handwerk v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00351

Served via ECF
 Daniel E. Gustafson, Esq.
 dgustafson@gustafsongluek.com


Served via U.S. Mail
 Joseph W. Cotchett, Esq.                     Daniel C. Hedlund, Esq.
 Adam J. Zpala, Esq.                          Michelle J. Looby, Esq.
 Karin B. Swope, Esq.                         Daniel J. Nordin, Esq.
 Elizabeth T. Castillo, Esq.                  Mickey L. Stevens, Esq.
 James G.B. Dallal, Esq.                      GUSTAFSON GLUEK PLLC
 Reid W. Gaa                                  Canadian Pacific Plaza
 COTCHETT, PITRE & MCCARTHY, LLP              120 South Sixth Street, Suite 2600
 840 Malcolm Road, Suite 200
 Burlingame, CA 94010


 Joseph Goldberg, Esq.                        Michael R. Cashman, Esq.
 Vincent J. Ward, Esq.                        Anne T. Regan, Esq.
 Frank T. David, Esq.                         Nathan D. Prosser, Esq.
 Josh B. Ewing, Esq.                          HELLMUTH & JOHNSON PLLC
 FREEDMAN BOYD HOLLANDER                      8050 West 78th Street
 GOLDBERG URIAS & WARD P.A.                   Edina, MN 55439
 20 First Plaza, Suite 700
 Albuquerque, NM 87102


Flaten v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00404

Served via ECF
 Daniel E. Gustafson, Esq.
 dgustafson@gustafsongluek.com

Served via U.S. Mail
 Richard M. Paul III, Esq.                    Daniel C. Hedlund, Esq.
 Ashlea G. Schwarz, Esq.                      Michelle J. Looby, Esq.
 PAUL LLP                                     Daniel J. Nordin, Esq.
 601 Walnut Street, Suite 300                 Mickey L. Stevens, Esq.
 Kansas City, MO 64106                        GUSTAFSON GLUEK PLLC
                                              Canadian Pacific Plaza
                                              120 South Sixth Street, Suite 2600




                                             4
Ryan Bros., Inc., et al. v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00433

Served via U.S. Mail
 Drew R. Ball, Esq.                            Michael R. Cashman, Esq.
 Steve McCann, Esq.                            Anne T. Regan, Esq.
 BALL & McCANN, P.C.                           Nathan D. Prosser, Esq.
 161 North Clark Street, Suite 1600            HELLMUTH & JOHNSON PLLC
 Chicago, Illinois 60601                       8050 West 78th Street
                                               Edina, MN 55439

Pfaff v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00462

Served via ECF
 Daniel E. Gustafson, Esq.
 dgustafson@gustafsongluek.com

Served via U.S. Mail
 Robert J. Gralewski, Jr., Esq.                Daniel C. Hedlund, Esq.
 Samantha L. Greenberg, Esq.                   Michelle J. Looby, Esq.
 KIRBY McINERNEY LLP                           Daniel J. Nordin, Esq.
 600 B Street, Suite 2110                      Mickey L. Stevens, Esq.
 San Diego, CA 92101                           GUSTAFSON GLUEK PLLC
                                               Canadian Pacific Plaza
                                               120 South Sixth Street, Suite 2600

 Timothy D. Baffin, Esq.                       Kenneth A. Wexler, Esq.
 Christopher V. Le, Esq.                       Mark R. Miller, Esq.
 STRAUS & BOIES, LLP                           Melinda J. Morales, Esq.
 4041 University Drive, Suite 500              WEXLER WALLACE LLP
 Fairfax, VA 22030                             55 W. Monroe Street, Suite 3300
                                               Chicago, Illinois 60603

Carlson v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00475

Served via U.S. Mail
 David M. Cialkowski, Esq.
 Brian C. Gudmundson, Esq.
 Alyssa J. Leary, Esq.
 ZIMMERMAN REED LLP
 1100 IDS Center, 80 S. 8th St.
 Minneapolis, MN 55402




                                              5
 Eagle Lake Farms v. Bayer v. Bayer CropScience, LP et al., D. Minnesota,
 C.A. 0:21-cv-00543

 Served via ECF
  Daniel E. Gustafson, Esq.
  dgustafson@gustafsongluek.com

 Served via U.S. Mail
  Jeffrey B. Gittleman, Esq.                   Daniel C. Hedlund, Esq.
  Chad A. Carder, Esq.                         Michelle J. Looby, Esq.
  BARRACK, RODOS & BACINE                      Daniel J. Nordin, Esq.
  3300 Two Commerce Square                     Mickey L. Stevens, Esq.
  2001 Market Street                           GUSTAFSON GLUEK PLLC
  Philadelphia, PA 19103                       Canadian Pacific Plaza
                                               120 South Sixth Street, Suite 2600

  John G. Emerson, Esq.
  EMERSON FIRM, PLLC
  2500 Wilcrest, Suite 300
  Houston, TX 77042


 Dekrey v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00639

 Served via U.S. Mail
  David M. Cialkowski, Esq.                    E. Powell Miller, Esq.
  Brian C. Gudmundson, Esq.                    Sharon S. Almonrode, Esq.
  Alyssa J. Leary, Esq.                        William Kalas, Esq.
  ZIMMERMAN REED LLP                           Dennis A. Lienhardt, Esq.
  1100 IDS Center, 80 S. 8th St.               THE MILLER LAW FIRM PC
  Minneapolis, MN 55402                        950 West University Drive
                                               Rochester, Michigan 48307


Hapka Farms, Inc. v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00685

Served via U.S. Mail
 Garrett D. Blanchfield
 Roberta A. Yard
 REINHARDT WENDORF & BLANCHFIELD
 332 Minnesota Street, Suite W1050
 St. Paul, MN 55101
 g.blanchfield@rwblawfirm.com
 r.yard@rwblawfirm.com


Schultz v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00681

                                              6
Served via U.S. Mail
                                                  Wilbert B. Markovits (pro hac vice)
 Karl L. Cambronne                                Terence R. Coates (pro hac vice)
 Bryan L. Bleichner                               MARKOVITS, STOCK & DEMARCO,
 Jeffrey D. Bores                                 LLC
 Christopher P. Renz                              3825 Edwards Road, Ste. 650
 100 Washington Avenue South, Suite 1700          Cincinnati, OH 45209
 Minneapolis, MN 55401                            Telephone No. (513) 651-3700
 Phone: 612-339-7300                              bmarkovits@msdlegal.com
 kcambronne@chestnutcambronne.com                 tcoates@msdlegal.co
 bbleichner@chestnutcambronne.com
 jbores@chestnutcambronne.com
 crenz@chestnutcambronne.com


 Tom Burke Farms v. Bayer CropScience, LP et al., E.D. Pennsylvania, C.A. 2:21-cv-01049

 Served via U.S. Mail
  Michael J. Boni, Esq.                      Patrick Howard, Esq.
  Joshua D. Snyder, Esq.                     Simon B. Paris, Esq.
  BONI, ZACK & SNYDER LLC                    SALTZ, MONGELUZZI & BENDESKY,
  15 St. Asaphs Road                         P.C.
  Bala Cynwyd, PA 19004                      1650 Market Street, 52nd Floor
                                             Philadelphia, PA 19103
  Dianne M. Nast, Esq.
  NASTLAW LLC
  1101 Market Street, Suite 2801                 Roberta D. Liebenberg,
  Philadelphia, PA 19107                         Esq.Gerard A. Dever, Esq.
                                                 Jessica D. Khan, Esq.
                                                 FINE, KAPLAN AND BLACK, RPC
                                                 One South Broad Street, 23rd
                                                 FloorPhiladelphia, PA 19107




                                             7
                                  Counsel for Defendants

                                  All Actions Listed Above

Served via U.S. Mail
 David Lender, Esq.                            Eric Mahr, Esq.
 Adam Hemlock, Esq.                            Angela Landry, Esq.
 WEIL, GOTSHAL & MANGES LLP                    Daphne Lin, Esq.
 767 5th Avenue                                FRESHFIELDS BRUCKHAUS DERINGER
 New York, NY 10153                            US LLP
                                               700-131'` Street NW, 10th Floor
Counsel for Defendant BASF Corporation         Washington, DC 20005

                                               Counsel for Defendant Cargill, Inc.

Kathy, L. Osborn, Esq.                         Jason A. Lackerman, Esq.
FAEGRE DRINKER                                 Leslie John, Esq.
300 N. Meridian St., Suite 2500                BALLARD SPAHR
Indianapolis, IN 46204                         1735 Market Street, 51st Floor
                                               Philadelphia, PA 19103-7599
Counsel for Defendant CHS, Inc.
                                               Counsel for Defendant Corteva, Inc.

Michael L. McCluggage, Esq.                    F. Matthew Ralph, Esq
Barack Echols, Esq.                            DORSEY & WHITNEY LLP
EIMER STAHL LLP                                Suite 1500, 50 South Sixth Street
224 South Michigan Avenue, Suite 1100          Minneapolis, MN 55402
Chicago, IL 60604                              Telephone: (612) 340-2600
                                               Facsimile: (612) 340-2868
Counsel for Defendant Federated                ralph.matthew@dorsey.com
Cooperatives, Ltd.
                                               Counsel for Defendants GROWMARK,
                                               Inc. and GROWMARK FS, LLC




                                              8
Paul Lopach, Esq.                              Shylah R. Alfonso, Esq.
Mike Hofmann, Esq.                             PERKINS COIE
BRYAN CAVE LEIGHTON PAISNER                    1201 Third Avenue, Ste 4900
1700 Lincoln Street, Suite 4100                Seattle, WA 98101-3099
Denver, CO 80203-4541
                                               Counsel for Defendant Simplot AB Retail Sub
Counsel for Defendant Nutrien AG Solutions


Jesse Solomon, Esq.                            Lee Peifer, Esq.
DAVIS POLK & WARDWELL LLP                      Peter C. Quittmeyer, Esq.
901 15th Street N.W.                           Jim McGibbon, Esq.
Washington, DC 20005                           EVERSHEDS SUTHERLAND (US) LLP
                                               999 Peachtree Street, NE, Suite 2300
Counsel for Defendant Syngenta Corporation     Atlanta, GA 30309-3996

                                               Counsel for Defendant Tenkoz, Inc.

Craig C. Martin, Esq.                          Nathan Eimer, Esq.
Matt Basil, Esq.                               Vanessa Jacobsen, Esq.
WILLKIE FARR & GALLAGHER LLP                   Brian Chang, Esq.
300 North LaSalle                              EIMER STAHL
Chicago, IL 60654-3406                         224 South Michigan Avenue, Suite 1100
                                               Chicago, IL 60604
Counsel for Defendant Univar Solutions, Inc.
                                               Counsel for Defendant Winfield Solutions,
                                               LLC




                                               9
Dated this 11th day of March, 2021.

                                      Respectfully Submitted,

                                       /s/ Laura Shores
                                      Jonathan Gleklen, Esq.
                                      Laura Shores, Esq.
                                      ARNOLD & PORTER
                                      601 Massachusetts Ave, NW
                                      Washington, DC 20001-3743
                                      (202) 942-5000
                                      FAX (202) 942-5999
                                      jonathan.gleklen@arnoldporter.com
                                      laura.shores@arnoldporter.com

                                      Counsel for Defendants Bayer CropScience LP
                                      and Bayer CropScience Inc.
